BICE, O. J.
— The defendant was indicted for a violation of section 3274 of the Code, which provides, that “any one who carries concealed about his person a pistol, or any other description of fire-arms, not being threatened with, or having good reason to apprehend an attack, or traveling, or setting out on a journey, must, on conviction, be fined not less than fifty, nor more than three hundred dollars.”
That section was not designed to destroy the right, guarantied by the constitution to every citizen, “to bear arms in defense of himself and the State” ; nor to require them to be so borne, as to render them useless for the purpose of defense. It is a mere regulation of the manner in which certain weapons are to be borne; a regulation, the object of which was to promote personal security, and to advance public morals. To that end, it prohibits the bearing of certain weapons, “in such a manner as is cal*389culated to exert an unhappy influence upon the moral feelings of the wearer, by making him less regardful of the personal security of others.” — The State v. Reid, 1 Ala. R. 612.
The word “carries,” in the section above cited, was used as the synonym of “bears”; and the word “concealed,” as therein used, means, willfully or knowingly covered, or kept from sight. Locomotion is not essential to constitute a carrying within the meaning of that section. A person who, in the room of another in which there are two or three other persons, bears in his vest pocket a pistol, willingly or knowingly covered or kept from sight, without any of the excuses therefor recognized by law, is a violator of the section above cited. The charge asked by the defendant in this case, is in conflict with the law as thus laid down by us. That charge does not simply assert the general proposition, that merely having a pistol in one’s pocket in a room, is not a carrying of the pistol concealed about his person, within the meaning of the statute: it goes beyond that, and asserts that, if the defendant did not have the pistol when he went into the room, nor when he went out of it, his “merely having the pistol in his pocket in the room, as stated, was not a carrying of the pistol concealed about his person, within the meaning of the statute.” The charge as asked was specific, and referred directly to the evidence which showed the manner in which the defendant carried the pistol, and conceded the truth of that evidence. As the truth of the evidence was thus conceded by it, the conclusion it drew from the evidence was a non sequitur ; for, if the defendant did have the pistol in his pocket, in the room, as stated by the evidence, he might be guilty, although he neither had it when he entered the room, nor when he left the room.
Judgment affirmed.